Citation Nr: 0428789	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
coronary artery disease based on VA hospitalization and 
surgery in September 1999.  

2.  Entitlement to a compensable rating for residuals of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to November 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal of a March 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  A Travel Board 
hearing was held before the undersigned in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations appear to be met.  

In November 2003 testimony the veteran alleged that his 
current mitral valve problem is due to his service connected 
rheumatic fever (and should be considered I rating the 
disability).  In a statement in December 2002 a private 
physician opined that there did not appear to be a rheumatic 
component to the veteran's mitral valve disease.  She added 
that although the possibility of rheumatic valvular heart 
disease could not be excluded with certainty, the etiology of 
the aortic stenosis was likely degenerative and not 
rheumatic.  On April 2001 VA heart examination the examiner 
indicated that the veteran's deformed aortic valve "is 
possibly" the result of his service-connected rheumatic 
fever.  The physician added that "it is not as least as 
likely as not that most of his current cardiac condition is 
the result of his service-connected rheumatic heart 
disease."  The examiner noted that heavy smoking of long 
duration was more likely than not the cause of the veteran's 
severe heart condition (coronary artery disease).  The 
veteran's son testified in April 2004 that doctors had told 
the veteran, going back to the 1960's (long before he was 
ever treated for any kind of coronary artery disease) that 
"fluttering" was detected,.  See page 17 of hearing 
transcript.  

Regarding his 38 U.S.C.A. § 1151 claim, the veteran testified 
that he initially was treated at the Hines VA medical 
facility in August 1999 for complaints of chest pain, and 
that it was shortly thereafter determined that he needed to 
undergo a coronary artery bypass graft (CABG) procedure.  
This procedure, "off-pump," took place in early September 
1999 (2nd or 3rd).  He indicated that two days after the 
operation he experienced difficulty breathing.  He later went 
to the emergency room in October 1999 and was told by a VA 
physician that he needed another operation due to the 
"failed operation."  See page 6 of hearing transcript.  He 
added that a private physician, Dr. Grassman, told him that 
"they should be willing to pay for it after what they did to 
you."  Id.  He also indicated that in October 1999 Dr. 
Grassman had placed a stent into him as well as performing an 
angioplasty procedure.  He added that he underwent additional 
cardiac procedures in December 1999 and January 2000.  See 
page 7 of hearing transcript.  The veteran further testified 
that a VA physician, Dr. L., had told him that in the course 
of the initial VA surgery (September 1999) arteries that were 
bypassed were bypassed into arteries which were already 
clogged.  He also stated that his last surgery was in April 
2000 [records from Hines VA for this period are of record].  
The veteran's son testified that as a result of the September 
1999 VA surgery the veteran suffered a serious infection in 
his leg at the donor site for the graft material.  See page 
10 of hearing transcript.  

In a November 2001 letter, a VA physician opined that the 
veteran's care at Hines VA medical facility was "appropriate 
and rendered in a reasonable fashion."  

Because of the complexity of the medical questions raised 
additional examination and more detailed opinion are 
necessary prior to final appellate review.  

New regulations implementing 38 U.S.C.A. § 1151 went into 
effect on September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 
3, 2004).  The changes did not have a substantive impact in 
the matter at hand.  

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should obtain for the record 
complete records of the veteran's 
treatment at the VA Lakeside facility 
beginning in 1984.  The development for 
such must be exhaustive, and should they 
not be secured, the scope of development 
should be documented in the claims 
folder.  

2.  The RO should arrange for the veteran 
to be afforded a VA examination by a 
specialist in cardiology to ascertain 
whether he has a mitral value disorder 
due to his service-connected rheumatic 
fever residuals.  The veteran's claims 
folders must be available to, and 
reviewed by, the examiner.  The 
examination should include any indicated 
tests or studies.  Clinical findings must 
be described in detail.  The examining 
cardiologist should review the medical 
opinions already on file (to include the 
December 2002 private medical opinion and 
the opinion set out as part of the April 
2001 VA heart examination report) in 
conjunction with the examination findings 
and opine:  Whether it is at least as 
likely as not that the veteran's mitral 
value problems are due to his rheumatic 
fever residuals.  The examiner must 
explain the rationale for the opinion 
given.

The cardiologist should also opine (1) 
Whether the veteran has additional 
disability resulting from his September 
1999 VA surgical procedure and 
hospitalization.  (2) If the response to 
(1) is yes, the examiner should further 
indicate whether such additional 
disability was (a) caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or 
(b) due to an event not reasonably 
foreseeable.  The examiner must explain 
the rationale for all opinions given.

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




